DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on December 21, 2020 are entered into the file. Currently, claim 1 is amended; claims 9 and 10 are new; resulting in claims 1-10 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, machine translation previously provided) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided) and Kugai et al. (US 2007/0169851).
Regarding claims 1, 6, and 10, Iyoda et al. teaches a soft magnetic metal powder having iron powder particles including Fe (1; soft magnetic metal particles, [0031], Fig. 4) and being amorphous [0025], wherein a surface of the soft magnetic metal particle is covered by a silicon oxide layer (2) and a ferrite layer (4; first coating part). Iyoda et al. further teaches the ferrite layer being formed from ferrite powder particles (3) which contain iron (III) oxide (Fe2O3) as a main component [0045]. Therefore, since Iyoda et al. teaches the ferrite layer comprising trivalent iron oxide in the form of Fe2O3 and does not disclose the presence of any other forms of iron oxide, the reference meets the limitation reciting “wherein a ratio of trivalent Fe atoms is 50% or more among Fe atoms of oxides of Fe in the first coating part”.
Iyoda et al. does not expressly teach a second coating part arranged on an outer surface of the ferrite layer. However, in the analogous art of insulated Fe-based alloy powders, Lee et al. teaches an amorphous alloy having a phosphorous oxide coating layer formed on the surface of the powder, such that the insulating coating serves to increase the resistivity of the powder and reduce core loss due to eddy currents between the powder particles ([0004], [0012], [0028], [0034]). Lee et al. further teaches using P2O5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite magnetic particles disclosed by Iyoda et al. by incorporating the phosphorous oxide coating disclosed by Lee et al. as an additional coating layer on an outer surface of the ferrite layer in order to form a uniform, dense coating layer on the surface of the particles and to enable increased resistivity and decreased core losses due to eddy currents while maintaining a low coercivity.
Iyoda et al. does not expressly teach teach a value for the coercivity of the powder. However, in the analogous art of insulation coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal magnetic particles (Abstract, [0024]-[0025], [0033], Fig. 1). Kugai et al. further teaches the metal magnetic particles having a coercive force of 3.0 Oe or less, which falls squarely within the claimed ranges of 321 Oe or less and 28 Oe or less, in order to reduce the hysteresis loss and iron loss of the particle to improve the high-frequency performance of a dust core made from the composite magnetic particles ([0004]-[0005], [0012], [0028]). Kugai et al. further teaches forming Fe3O4 and suppressing formation of nonmagnetic FeO and Fe2O3 compounds by limiting the oxygen content in the magnetic metal particles in order to increase magnetic flux density and decrease coercive force of the material ([0009]-[0011], [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of 
Regarding claim 2, Iyoda et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches the ferrite powder particles which make up the ferrite layer comprising Fe oxides in the form of Fe2O3 as a main component, and further comprising oxides of Ni, Zn, and Cu [0045].
Regarding claims 3-4 and 9, Iyoda et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Iyoda et al. does not expressly teach a second coating part arranged on an outer surface of the ferrite layer. However, Lee et al. teaches an amorphous alloy having a phosphorous oxide glass coating layer comprising phosphorous as a main component formed on the surface of the powder, such that the insulating coating serves to increase the resistivity of the powder and reduce core loss due to eddy currents between the powder particles ([0004], [0012], [0028], [0034], Table 3). Lee et al. further teaches using P2O5 powder glass in order to achieve a thin, uniform, and dense insulating coating layer while maintaining the low coercive force of the amorphous alloy powder ([0028], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite magnetic particles disclosed by Iyoda et al. by incorporating the phosphorous oxide glass coating disclosed by Lee et al. as an additional coating layer on an outer surface of the ferrite layer in order to form a uniform, dense coating layer on the surface of the particles and to enable increased .

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 9,180,517) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided), Hosokawa et al. (JP 2013-168648, machine translation via EPO provided), and Kugai et al. (US 2007/0169851).
Regarding claims 1-4 and 9-10, Takahashi et al. teaches a soft magnetic metal powder having composite magnetic particles (1; soft magnetic metal particles) comprising a core particle (2) including Fe (col 4, Ln 26-40) wherein a surface of the core particle is covered by a multilayered insulating passivation layer (3; first coating part) (col 4, Ln 5-25). Takahashi et al. further teaches the insulating passivation layer comprising iron oxide as the main component, wherein the iron oxide may be FeO, Fe2O3, or Fe3O4 and may further include an oxide of a nonferrous metal such as Si, Cr, Al, or Ni in order to enhance both the electrical and heat resistance of the insulating passivation layer (col 2, Ln 12-20; col 5, Ln 33-67).
Takahashi et al. does not expressly teach the coating part having a second coating part including a compound having P, Si, Bi, or Zn. However, in the analogous art of insulated Fe-based alloy powders, Lee et al. teaches an amorphous alloy having a phosphorous oxide glass coating layer comprising phosphorous as a main component formed on the surface of the powder, such that the insulating coating serves to increase the resistivity of the powder and reduce core loss due to eddy currents between the powder particles ([0004], [0012], [0028], [0034], Table 3). Lee et al. further teaches 2O5 powder glass in order to achieve a thin, uniform, and dense insulating coating layer while maintaining the low coercive force of the amorphous alloy powder ([0028], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite magnetic particles disclosed by Takahashi et al. by incorporating the phosphorous oxide glass coating disclosed by Lee et al. as an additional coating layer on an outer surface of the iron oxide layer in order to form a uniform, dense coating layer on the surface of the particles and to enable increased resistivity and decreased core losses due to eddy currents while maintaining a low coercivity.
Takahashi et al. does not expressly teach the first coating part having a particular ratio of trivalent Fe atoms. However, in the analogous art of electrically insulated magnetic powders, Hosokawa et al. teaches an iron-based soft magnetic powder having a specified content of wustite (FeO), hematite (Fe2O3), magnetite (Fe3O4) ([0012], [0069]). Hosokawa et al. teaches that hematite imparts mechanical strength to the magnetic material, whereas wustite reduces the strength of the material, and therefore the wustite content should be reduced by conversion to magnetite ([0014], [0056]). Although Hosokawa et al. does not expressly teach the ratio of trivalent Fe atoms among Fe atoms of Fe oxides, the reference does suggest optimizing the ratio of divalent iron oxides to trivalent iron oxides in order to achieve an iron oxide material having the appropriate mechanical strength according to the application [0002].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of 
Takahashi et al. in view of Lee et al. and Hosokawa et al. does not expressly teach a coercivity of the soft magnetic metal powder. However, in the analogous art of insulation coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal magnetic particles (Abstract, [0024]-[0025], [0033], Fig. 1). Kugai et al. further teaches the metal magnetic particles having a coercive force of 3.0 Oe or less, which falls squarely within the claimed ranges of 321 Oe or less and 28 Oe or less, in order to reduce the hysteresis loss and iron loss of the particle to improve the high-frequency performance of a dust core made from the composite magnetic particles ([0004]-[0005], [0012], [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of Takahashi et al. in view of Lee et al. and Hosokawa et al. by specifying a coercive force of 3.0 Oe or less as taught by Kugai et al. in order to improve the high-frequency performance of a dust core made from the composite particles by reducing hysteresis and iron losses.
Regarding claim 6, Takahashi et al. in view of Lee et al., Hosokawa et al., and Kugai et al. teaches all of the limitations of claim 1 above. Takahasi et al. does not expressly teach an amorphous structure. However, Lee et al. also teaches the soft 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite magnetic particles disclosed by Takahashi et al. in view of Lee et al., Hosokawa et al., and Kugai et al. by specifying an amorphous structure of the core particles in order to enable the material to have desirable magnetic properties while operating at high current, as taught by Lee et al.
Regarding claims 7 and 8, Takahashi et al. in view of Lee et al., Hosokawa et al., and Kugai et al. teaches all of the limitations of claim 1 above, and Takahashi et al. further teaches a powder magnetic core made from the composite magnetic particles and electromagnetic devices comprising the powder magnetic core (Abstract; col 1, Ln 18-28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 9,180,517, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided), Hosokawa et al. (JP 2013-168648, machine translation via EPO provided), and Kugai et al. (US 2007/0169851) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507).
Regarding claim 5, Takahashi et al. in view of Lee et al., Hosokawa et al., and Kugai et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size. However, in the analogous art of insulated soft magnetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Takahashi et al. in view of Lee et al., Hosokawa et al., and Kugai et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 over Takarazumi et al. filed 12/21/2020 are considered but are moot because the amendment to claim 1 necessitated the new grounds of rejection, which does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sankarasubramanian et al. (US 2020/0203067) teaches magnetic core/shell particles having a magnetic core made of magnetic metallic materials such as Fe, Fe-Si, Fe-Ni, or Fe-Co (140; soft magnetic metal particle) and a magnetic coating made of ferric oxide (Fe2O3) (150; first coating part) ([0023]-[0024], Fig. 1).
Sone et al. (JP 2003-306704, machine translation via EPO provided) teaches Fe-Si-based soft magnetic alloy particles used for magnetic cores, wherein the particles are coated with a ferrite layer having a spinel structure, e.g. Fe3O4, and are sintered with silicon dioxide powder to facilitate cohesion of the powder, thus improving the mechanical strength and magnetic properties of the formed magnetic core ([0002]-[0005]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785